A-4

‘Appendix 2 - Column Header on Tables 2 - 7.xlsx”

 
APPENDIX 2

Column Descriptions for Table 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column |Column Header Explanation
Column A |Dist Texas State House District #
Column B |Area of State Region of the State
Column C |Party Political Party of the Incument
Column D JTotal Total 2010 Population (TPOP)
Column E |VAP Total 2010 Adult Population (VAP)
Column F |CVAP Total Citizen Voting Age Population
Column G ]|PCT Anglo Percent CVAP Anglo
Column H |PCT HCVAP Percent Hispanic CVAP
Column | |PCT HVAP Percent Adult Hispanic VAP
Column J |%HVAP - %HCVAP Column | minus Column H
Column K |%HCVAP/%HVAP Column H divided by Column |
Column L |TPOP Deviation Deviation using TPOP
Column MJ|% TPOP Deviatin Percent Deviation using TPOP
Column N |CVAP Deviation Deviation using CVAP
Column O |% CVAP Deviation Percent Deviation using CVAP
Column P |% CVAP Dev - % TPOP Dev Column O - Column M

 

 

 
